Title: Virginia Delegates to Thomas Nelson, 9 October 1781
From: Virginia Delegates
To: Nelson, Thomas


Sir
Philadelphia October. 9. 1781.
When your excellency assented to a weekly correspondence with us, we flattered ourselves with the prospect of being able to gratify those inquirers after southern intelligence, to whom our situation would incline us to be communicative. We undergo a sensible mortification in being left dependent on uncertain reports for information of General Washington’s progress. This mortification proceeds not from a wish to soothe our private curiosity, but from a conviction, that the objects of our mission will be better answered, and injurious reports counteracted with effect, by the possession of authentic accounts. We therefore intreat your excellency to give us a weekly intimation of military affairs in Virginia, altho’ they should remain as they were at the date of the next preceding letter; assuring you, that we shall continue to be punctual on our part.
The decided measures, which Holland has taken against Great-Britain, drew from Mr. Adams the inclosed memorial. There does not seem, however, any ground to believe, that his success will be immediate.
It is impossible to expect, that France, engaged as she is in expence, should maintain the American war out of her own treasury. Her advances for America have been generous, but not sufficient to overcome the necessity of the exertions of the different states. Every state has the same plea with Virginia of being a creditor of the united states. Our hope therefore is, that, whilst Virginia labours to furnish new supplies, she will not forget the importance of forwarding to us as accurate an account, as possible, of her disbursements for the union.
The report of a committee of congress, appointed to consider the cessions of western territory, made by Virginia, New York and Connecticut, has been brought into discussion at our instance. It declared in general terms the inadmissibility of those cessions upon the conditions specified, fixed a day for ascertaining the boundaries, beyond which congress would not guarantee, and concluded with a recommendation to lay out separate states in the ceded lands. After some debate it was recommitted. The advocates for recommitment acted upon different motives; some intending thereby to open a door for a full and minute question[ing] of the territorial rights of those three states; whilst others, among whom we were, proposed that the subject should be handled merely upon the basis of several resolutions of congress, passed with the express view of stifling all inquiries of right. We have attended the committee for a great part of the three last days, which have been occupied by New York in the development of her title. Her delegates will probably finish their pretensions to day. Connecticut will be concise. We shall deliver to the committee written reasons for declining to enter into discussions of right. Your excellency need not apprehend, that we shall weaken our title by the discovery of any ill-founded distrusts, or expose our candor to suspicion. We forewarned the delegates of New York and Connecticut of our scruples as to our authority to submit to an investigation of the right, and the committee were reminded, that their present procedure violated the assurances of congress, contained in the resolutions above-mentioned. By the next post we shall transmit a farther history of this transaction together with a copy of our reasons.
We have the honor to be Sir your excellency’s mo. ob. servts.
James Madison JunrEdmund Randolph.